 



Exhibit 10.1
STOCK PURCHASE AGREEMENT
     This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of October 17,
2006, is among Lear Corporation, a Delaware corporation, (the “Company”), and
those other parties named on the signature page hereto (collectively, the
“Buyers” or individually, a “Buyer”).
     WHEREAS, the Company and the Buyers desire to enter into this Agreement to
purchase securities in a private sale exempt from the registration requirements
of the Securities Act of 1933, as amended (the “‘33 Act”), and the rules of the
United States Securities and Exchange Commission (the “SEC”);
     WHEREAS, the Buyers wish, jointly and severally, to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
up to 5,797,102 shares of common stock, par value $0.01 per share, of the
Company (the “Common Stock”), for an aggregate purchase price of approximately
$133,333,346; and
     WHEREAS, the Buyers, jointly and severally, have committed to purchase up
to an additional 2,898,551 shares of Common Stock pursuant to Section 1(c)
hereof at the same price per share.
     NOW, THEREFORE, the Company and the Buyers hereby agree as follows:

      1.   PURCHASE AND SALE OF PURCHASED SHARES

          (a) Purchase of Purchased Shares. Subject to the satisfaction (or
waiver) of the conditions set forth in Section 5 below, the Company shall issue
and sell to the Buyers, and the Buyers agree, jointly and severally, to purchase
from the Company on the Closing Date (as defined below), 5,797,102 shares of
Common Stock (the “Purchased Shares”). The Purchased Shares will be allocated
among the Buyers as the Buyers shall instruct in writing one day prior to the
Closing. The closing of the transactions contemplated herein (the “Closing”)
shall occur on the Closing Date at the offices of Winston & Strawn LLP, 200 Park
Avenue, New York, New York 10166.
          (b) Purchase Price. The aggregate purchase price for the Purchased
Shares to be purchased by the Buyers at the Closing shall be $133,333,346 (the
“Purchase Price”).
          (c) Additional Shares. Following the execution and delivery of this
Agreement, the Company will offer to sell up to an additional 2,898,551 shares
(“Additional Shares”) of Common Stock in a sale exempt from the registration
requirements of the ‘33 Act to certain of its existing stockholders (“Other
Offerees”) at a price per share of $23.00 and with Escrow arrangements similar
to the Buyers’. To the extent the Other Offerees have not entered into
agreements to acquire the Additional Shares by 9:00 a.m. on October 17, 2006,
the Buyers, jointly and severally, shall buy the unpurchased Additional Shares
on the same terms and conditions on which they are acquiring the Common Stock
hereunder, such Additional Shares

 



--------------------------------------------------------------------------------



 



will be deemed Purchased Shares for all purposes hereunder, and the Purchase
Price will be adjusted accordingly. Insofar as an Other Offeree defaults on its
obligation to pay for Additional Shares which it has agreed to purchase, the
Buyers shall acquire such Additional Shares and they shall be deemed Purchased
Shares, and the Purchase Price will be adjusted accordingly. The Company agrees
that any sale of the Additional Shares is expressly conditioned upon the closing
of the sale of the Purchased Shares.
          (d) Escrow Amount. No later than 4:30 p.m. (New York time) on
October 17, 2006 (the “Escrow Closing”), the Buyers, jointly and severally,
shall pay the Purchase Price into an escrow account (the “Escrow”) pursuant to
an Escrow Agreement (the “Escrow Agreement”) among the Company, the Buyers and
the Escrow Agent (the “Escrow Agent”), the terms of which will be agreed to
prior to the Escrow Closing. The funds held in the Escrow will be for the
benefit of the Company and all interest earned on these funds held in Escrow
will be paid to the Company if the Purchased Shares are sold to the Buyers. If
the Purchased Shares are not sold to the Buyers, the interest will be paid to
the Buyers. These funds will be released to purchase the Purchased Shares when
the conditions to Closing have been met.
          (e) Closing Date. The date and time of the Closing (the “Closing
Date”) shall be 8:30 a.m., New York City Time, one business day after the
conditions in Section 5 have been met (or such later date as is mutually agreed
to by the Company and the Buyers).
          (f) Form of Payment. On the Closing Date, (i) in accordance with the
Escrow Agreement, the Escrow Agent shall pay the Purchase Price to the Company
for the Purchased Shares to be issued and sold to the Buyers at the Closing, by
wire transfer of immediately available funds in accordance with the Company’s
written wire instructions delivered to the Escrow Agent, and (ii) the Company
shall deliver to the Buyers certificates representing the Purchased Shares.
Certificates representing the Purchased Shares shall contain legends indicating
that the shares underlying these certificates have not been registered under the
‘33 Act and are subject to restrictions on their transferability.
          (g) Dividends and Distributions. If the Company, at any time after the
date hereof but prior to the Closing, declares and pays a dividend or other
distribution (in each case whether in cash, in kind, in securities or otherwise)
on its Common Stock, the Buyers shall be entitled to receive their pro rate
share of any such dividend or distribution as if the Buyer had acquired the
Purchased Shares and any Additional Shares prior to the record date for such
dividend or distribution. Such dividend or other distribution shall be paid at
the Closing.

      2.   REPRESENTATIONS AND WARRANTIES OF THE BUYERS

           The Buyers, jointly and severally, represent and warrant that:
          (a) Organization; Authority. Each Buyer is duly incorporated or
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder.

-2-



--------------------------------------------------------------------------------



 



          (b) Validity; Enforcement. The execution and delivery of this
Agreement by each Buyer and the consummation by each Buyer of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of each Buyer and no further consent or action is required by any Buyer,
its governing body, partners or members. This Agreement has been duly executed
and delivered by each Buyer and is a valid and binding obligation of each Buyer
enforceable against each Buyer in accordance with its terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
          (c) Investment Intent. Each Buyer is a financially sophisticated
institutional investor and is an “accredited investor” (as defined in Rule 501
of Regulation D under the ‘33 Act) that is experienced in financial matters and
it is purchasing the Purchased Shares for its own account for investment and
with no present intention of, or view to, distributing such Purchased Shares or
any part thereof except in compliance with the ‘33 Act, but without prejudice to
each Buyer’s right at all times to sell or otherwise dispose of all or any part
of the Purchased Shares under a registration statement filed under the ‘33 Act,
or in a transaction exempt from the registration requirements of the ‘33 Act,
including a transaction pursuant to Rule 144.
          (d) Ownership Interest. Upon giving effect to the transactions
contemplated by this Agreement (excluding any acquisition of Additional Shares),
the Buyers (together with their affiliates and associates) will hold an
aggregate of 9,096,393 shares of Common Stock and will have economic exposure
with respect to an additional 5,836,400 shares of Common Stock pursuant to cash
settled contracts with various counterparties, such shares subject to such
contracts being “Exposure Shares.” None of the Buyers have direct or indirect
voting rights or dispositive rights or powers with respect to the Exposure
Shares (although the Buyers do have the right to request, but not demand , that
the contracts be terminated prior to the scheduled termination dates thereof)
nor shall the Buyers be deemed to be the Beneficial Owners of any Exposure
Shares for any purposes under this Agreement, except as expressly set forth
herein. For purposes of this Agreement, (i) “Beneficial Owner” shall have the
meaning set forth in Rule 13d-3 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and successor regulation thereto, (ii) “Beneficial
Ownership” and “Beneficially Own” shall refer to the ownership interest of a
Beneficial Owner, (iii) “affiliate” shall have the meaning set forth in
Rule 12b-2 under the Exchange Act, or any successor regulation thereto, and (iv)
“associate” shall have the meaning set forth in Rule 12b-2 under the Exchange
Act, or any successor regulation thereto. For the avoidance of doubt, clauses
(i) and (ii) of this subsection (d) shall not include any Exposure Shares.

      3.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY

           The Company hereby makes the following representations and warranties
to the Buyers:
          (a) Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite corporate power and authority to own and use its
properties and assets and to carry on its business. The Company is not in
violation of, nor will the consummation of the

-3-



--------------------------------------------------------------------------------



 



transaction contemplated herein violate, any of the provisions of its
certificate of incorporation or bylaws. The Company is duly qualified to do
business and is in good standing as a foreign corporation in each jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate:
(i) be materially adversely affect the legality, validity or enforceability of
this Agreement, or (ii) have or result in a material adverse effect on the
results of operations, assets, business or condition (financial or otherwise) of
the Company, taken as a whole.
          (b) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
consent or action is required by the Company, its board of directors or its
stockholders. This Agreement has been duly executed and delivered by the Company
and is a valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
          (c) Authorization of the Purchased Shares. The Purchased Shares have
been duly authorized and when issued in accordance with this Agreement against
payment therefor will be validly issued, fully paid and nonassessable. None of
the Purchased Shares will be issued in violation of the preemptive or other
similar rights of any securityholder of the Company nor will they trigger any
anti-dilution or similar rights under the Company’s Certificate of Incorporation
or any material agreement to which the Company is subject or bound.
          (d) No General Solicitation. Neither the Company nor any person acting
on its behalf has, directly or indirectly, solicited any offer to buy, sold or
offered to sell or otherwise negotiated in respect of, or will solicit any offer
to buy or offer to sell or otherwise negotiate in respect of, any security which
is or would be integrated with the sale of the Purchased Shares in a manner that
would require the Purchased Shares to be registered under the ‘33 Act. Neither
the Company nor any person acting on its behalf has engaged or will engage in
connection with the offering of the Purchased Shares in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
‘33 Act.
          (e) Section 203. The Company has taken all necessary corporate action
to approve the acquisition of the Purchased Shares by the Buyers and any
subsequent purchases by the Buyers that do not exceed the limitations set forth
in Section 6(a)(ii) of this Agreement, including any necessary corporate action
to cause the Buyers not to be deemed an interested stockholder for purposes of
Section 203 of the Delaware General Corporation Law (“Section 203”) by reason of
such purchase or purchases. A copy of the Board’s 203 resolution is attached as
Exhibit A hereto and indicates that the approval is limited as set forth
thereon.

-4-



--------------------------------------------------------------------------------



 



          (f) Offering Memorandum. The Company has delivered to the Buyers an
Offering Memorandum dated October 16, 2006 (the “Offering Memorandum”). The
documents incorporated in the Offering Memorandum by reference, when taken
together with the Offering Memorandum, do not, as of the date hereof, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
          (g) Assuming the accuracy of the Buyers’ representation in Section
2(d) hereof, the issuance and sale of the Purchased Shares, and the consummation
of the transactions contemplated herein will not cause any default under and
will not accelerate the vesting of any benefit under the Lear Corporation Long
Term Stock Incentive Compensation Plan or other material agreement of the
Company.

      4.   COVENANTS

          (a) Best Efforts. Each party shall use its best efforts timely to
satisfy the conditions set forth in Section 5 of this Agreement, including,
without limitation, doing the things necessary, proper or advisable with respect
to all filing and permissions (including promptly providing all requested
information with respect to second requests) under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976 (“HSR Act”) to consummate the transactions
herein. Each party covenants and agrees to use its best efforts to complete the
HSR Act filing within ten days of the date hereof. The Company will undertake
all necessary action to cause the Purchased Shares to be authorized for listing
on the New York Stock Exchange upon official notice of issuance.

      5.   CONDITIONS TO THE COMPANY’S AND THE BUYERS’ OBLIGATION TO SELL AND
PURCHASE THE PURCHASED SHARES

          The obligation of the Buyers hereunder to purchase the Purchased
Shares, and of the Company to issue and sell the Purchased Shares to the Buyers
at the Closing is subject to the following conditions:
          (a) Any approvals required under the HSR Act shall have been obtained
or the waiting period required thereby shall have expired or otherwise been
terminated and no action shall have been taken by the United States Department
of Justice or the United States Federal Trade Commission challenging and seeking
to enjoin, or threatening to enjoin, the transactions contemplated under the
Agreement.
          (b) The shares of Common Stock to be issued pursuant to the
transaction contemplated herein shall have been authorized for listing on the
New York Stock Exchange, subject to official notice of issue.

-5-



--------------------------------------------------------------------------------



 



      6.   POST CLOSING AGREEMENTS

          (a) Standstill. (i) The Buyers agree that from and after the date of
this Agreement, the Buyers shall not, and shall not permit any of their
affiliates or associates (collectively, the “Buyer Group”), to directly or
indirectly, unless in any such case specifically invited in writing to do so by
the board of directors of the Company (the “Company Board”):
                    (A) for a period of one year from the Closing, initiate,
participate in, or consent to the taking of any stockholder action by consent
without a meeting pursuant to Section 228 of the Delaware General Corporation
Law (unless initiated or not opposed by the Company);
                    (B) for a period of one year from the Closing, request the
Company (or its directors, officers, employees or agents), directly or
indirectly, to amend or waive any provisions of Section 6(a) or of this
Agreement (including this Section 6(a)(i)(B)), or otherwise seek any
modification to or waiver of any of the Buyer Group’s agreements or obligations
under Section 6(a) of this Agreement; or
                    (C) for a period of one year from the Closing, encourage or
render advice to or make any recommendation or proposal to any person to engage
in any of the actions covered by this Section 6(a) (including this clause(C)).
               (ii) If any time, without the consent of the Company Board, the
Buyer Group’s Beneficial Ownership of Common Stock and economic exposure
pursuant to contracts in the Common Stock exceeds 24% of the issued and
outstanding Common Stock (other than as a result of the Company’s net purchases
of Common Stock exceeding its issuance for the period subsequent to the Closing
to the point in time in question), the provisions of Section 203 (taken in its
entirety) shall govern with respect to each member of the Buyer Group engaging
in any “business combination” with the Company, as if the transaction that
results in such excess share ownership had caused the Buyers to become
“interested stockholders” under Section 203, as such terms are defined in
Section 203.
               (iii) For a period of one year from the Closing, each member of
the Buyer Group shall agree to give to the Company: (A) one business day prior
review of any proposed press release, public announcement or of any filing with
the SEC relating to the Company by any member of the Buyer Group (but the
Company shall have no right to comment and shall not make any public statements
in response in the interim unless required by law, in which event the notice
period shall thereupon terminate), and (B) seven business days advance notice
prior to soliciting other holders of Common Stock to take stockholder action
with respect to a proposed election of director, or participating in a business
combination with the Company (but the Company shall have no right to comment and
shall not make any public statements in response in the interim unless required
by law, in which event the notice period shall thereupon terminate). During such
seven day period, the Company will not adopt a shareholder rights plan or amend
any charter or bylaw provisions, or take any other corporate action, to restrict
shareholder rights.
               (iv) The Company and Buyers agree that the Company, in addition
to any other remedy to which it may be entitled in law or in equity, shall be
entitled to an injunction or injunctions to prevent breaches of the provisions
of Section 6(a) of this Agreement and to compel specific performance of Section
6(a) of this Agreement, without the need for proof of actual damages.

-6-



--------------------------------------------------------------------------------



 



          (b) Board Representation. (i) The Company agrees at its next regularly
scheduled meeting (which are scheduled on a quarterly basis) of the Company
Board occurring after the Closing to elect Vincent Intrieri (“Buyers’ Nominee”)
as a director of the Company and that the Company’s Nominating and Corporate
Governance Committee will propose the Buyers’ Nominee for election as a director
with a term expiring at the 2008 Annual Meeting of Shareholders of the Company.
The Buyers warrant that the Buyers’ Nominee meets each of the criteria set forth
in Section 6(b)(ii) hereof. Subject to its fiduciary duties, the Company’s Board
of Directors will nominate the Buyers’ Nominee (or, if the Buyers’ Nominee is
unable or unwilling to serve, a successor as contemplated by Section 6(b)(ii))
for election at each meeting at which time the Buyer’s nominee is up for
election (or in each action by written consent in lieu of a meeting) of
stockholders of the Company for the election of directors.
               (ii) If the Buyer’s Nominee (or such a successor) is no longer a
director of the Company as contemplated by paragraph 6(b)(i), the Buyer may
propose to the Company as a nominee for election as a director of the Company a
person with reasonable qualifications who is not a former director, officer or
employee of the Company and is not engaged in activities which present a
material conflict of interest with the Company, in which event, with the
Company’s consent (such consent not to be unreasonably withheld), such person
will be proposed to the Nominating and Corporate Governance Committee.
               (iii) The Company will use its best efforts to cause the Buyer’s
Nominee or any such successor nominated as provided in this Section 6(b) to be
elected by the stockholders of the Company and will solicit proxies in favor of
the Buyer’s Nominee or any such successor at each meeting (or in each action by
written consent in lieu of a meeting) of stockholders of the Company.
               (iv) If the Company does not accept a Buyer designee as provided
in paragraph 6(b)(ii), the process set forth therein shall be repeated so long
as necessary to find a successor candidate acceptable to both the Buyer and the
Company.
               (v) The Company’s obligations under this Section 6(b) shall
terminate when the Buyer Beneficially Owns less than 15% of the Company’s
outstanding shares of Common Stock (including as Beneficially Owned, for
purposes of this Section 6(b)(v) only, the Exposure Shares).
          (c) Registration Rights. (i) (A) Within thirty (30) days after the
Closing Date (the “Filing Deadline”), the Company shall prepare and file with
the SEC a “Shelf” Registration Statement (the “Registration Statement”) covering
the resale of all Common Stock constituting Purchased Shares and all other
Common Stock held by the Buyers held as of the date hereof (“Registrable
Securities”) for an offering to be made on a continuous basis pursuant to
Rule 415. The Company shall also include, as reasonably requested from time to
time, any shares of Common Stock acquired after the date hereof by the Buyers in
the Registration Statement; any such shares so included shall be deemed
Registrable Securities for purposes of this Agreement. The Registration
Statement shall be on Form S-3 (except if the Company is not then eligible to
register for resale the Common Stock on Form S-3, in which case such
registration shall be on another appropriate form). In the event that the
Registration Statement has not been filed by the Filing Deadline, the Company
will pay the Buyers a fee equal to 0.5% of the Purchase Price.

-7-



--------------------------------------------------------------------------------



 



                    (B) The Company shall use its best efforts to cause the
Registration Statement to be declared effective upon filing with the SEC or as
promptly as possible after the filing thereof and shall use its best efforts to
keep the Registration Statement continuously effective under the ‘33 Act until
such time as the Buyers receive an opinion acceptable to Buyer from Company
counsel to the effect that the Registrable Securities may be resold in a
transaction exempt from the registration requirements of the ‘33 Act without
regard to any volume or other restrictions under the ‘33 Act (the “Effectiveness
Period”). In the event that the Registration Statement is not declared effective
within one hundred twenty (120) days following the Closing (the “Effectiveness
Deadline”), the Company will pay the Buyers a fee equal to 0.5% of the Purchase
Price. In addition, every sixty (60) days from the Effectiveness Deadline until
the Registration Statement is declared effective, the Company shall pay to the
Buyers an amount in cash equal to 0.5% of the Purchase Price, accruing daily and
prorated for any partial period; provided, however, that the aggregate amount of
liquidated damages for which the Company is liable pursuant to
Sections 6(c)(i)(A)-(B) shall not exceed five percent (5%) of the Purchase
Price. The payment of any of these fees does not relieve the Company of its
registration obligations under this subsection (c).
                    (C) The Company shall notify the Buyer in writing promptly
that the Registration Statement has become effective.
                    (D) Notwithstanding anything to the contrary in this
Agreement, the Company may, one time in any twelve (12) month period, for up to
a maximum of seventy-five (75) days, delay the filing or effectiveness of a
Registration Statement or suspend the effectiveness of a Registration Statement
if the Company shall have determined in good faith, upon advice of counsel, that
it would be required to disclose any significant corporate development which
disclosure would have a material effect on the Company.
                    (E) So long as the Company pursues in good faith the
provisions of this Section 6(c), the fees provided for in Section 6(c) shall be
treated as liquidated damages and the Company shall have no further liability to
the Buyers, provided however, that if the Company is not so pursuing the
provisions of Section 6(c) in good faith, the Buyers shall be entitled to claim
damages in addition to the fees owed under Section 6(c).
               (ii) Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall:
                    (A) Not less than three business days prior to the filing of
a Registration Statement or any related prospectus or any amendment or
supplement thereto (including any document that would be incorporated or deemed
to be incorporated therein by reference), the Company shall (I) furnish to the
Buyers copies of all such documents proposed to be filed, which documents (other
than those incorporated or deemed to be incorporated by reference) will be
subject to the review of the Buyer (it being understood that such review must be
completed within three business days of receipt of the applicable documents),
and (II) cause its officers and directors, counsel and independent certified
public accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of respective counsel, to conduct a reasonable investigation
within the meaning of the ’33 Act.

-8-



--------------------------------------------------------------------------------



 



                    (B) (I) Prepare and file with the SEC such amendments,
including post-effective amendments, to each Registration Statement and the
prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the ‘33
Act all of the Registrable Securities; (II) cause the related prospectus to be
amended or supplemented by any required prospectus supplement, and as so
supplemented or amended to be filed; (III) respond promptly to any comments
received from the SEC with respect to the Registration Statement or any
amendment thereto; and (IV) comply in all material respects with the provisions
of the ‘33 Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement during the applicable period in accordance
with the intended methods of disposition by the Buyers thereof set forth in the
Registration Statement as so amended or in such prospectus as so supplemented.
                    (C) Notify the Buyers promptly of any of the following
events: (I) the SEC notifies the Company whether there will be a “review” of any
Registration Statement; (II) the SEC comments in writing on any Registration
Statement covering Registrable Securities; (III) any Registration Statement or
any post-effective amendment is declared effective; (IV) the SEC or any other
Federal or state governmental authority requests any amendment or supplement to
any Registration Statement or prospectus or requests additional information
related thereto; (V) the SEC issues any stop order suspending the effectiveness
of any Registration Statement or initiates any proceedings for that purpose;
(VI) the Company receives notice of any suspension of the qualification or
exemption from qualification of any Registrable Securities for sale in any
jurisdiction, or the initiation or threat of any proceeding for such purpose; or
(VII) the financial statements included in any Registration Statement become
ineligible for inclusion therein or any statement made in any Registration
Statement or prospectus or any document incorporated or deemed to be
incorporated therein by reference is untrue in any material respect or any
revision to a Registration Statement, prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
                    (D) Furnish to the Buyers, without charge, at least one
conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits to the extent
requested by such person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the SEC.
                    (E) Promptly deliver to the Buyers, without charge, as many
copies of the prospectus or prospectuses (including each form of prospectus) and
each amendment or supplement thereto as the Buyers may reasonably request.

-9-



--------------------------------------------------------------------------------



 



                    (F) Prior to any public offering of Registrable Securities,
use its commercially reasonable best efforts to register or qualify or cooperate
with the Buyers in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as the Buyers requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by a Registration Statement.
                    (G) Upon the occurrence of any event described in
Section 6(b)(ii)(C), promptly prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
                    (H) Comply with all applicable rules and regulations of the
SEC.
                    (I) Enter into and perform its obligations under an
underwriting agreement, in usual and customary form, including, without
limitation, by providing customary legal opinions, comfort letters and
indemnification and contribution obligations, in the event that the Buyers
notify the Company of their intent to resell the Registrable Securities pursuant
to an underwritten offering and of the selected underwriter(s) for such
offering.
In connection with the registration of the Registrable Securities, it shall be a
condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities that the Buyers shall furnish to the Company such information
reasonably requested by it to complete the Registration Statement.
               (iii) Registration Expenses. The Company shall pay the following
expenses incident to the performance of or compliance with its obligations under
Section 6(c) of this Agreement: (A) all registration and filing fees and
expenses, including without limitation those related to filings with the SEC and
in connection with applicable state securities or Blue Sky laws, (B) printing
expenses (including without limitation expenses of printing prospectuses
requested by the Buyer), (C) fees and expenses of all persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement, (D) all listing fees to be paid by the Company to the New York
Stock Exchange and (E) the reasonable fees and expenses of one counsel for the
Buyers. The Company shall not be obligated to pay, if applicable, any
underwriting discounts and commissions with respect to the sale of any Common
Stock.

-10-



--------------------------------------------------------------------------------



 



               (iv) (A) Indemnification by the Company. The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Buyer, the officers, directors, partners, members, agents, and employees of
each of them, each person who controls each Buyer (within the meaning of
Section 15 of the ‘33 Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
person, to the fullest extent permitted by applicable law, from and against any
and all losses, as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, except to the extent, but only to the
extent, that (i) such untrue statements, alleged untrue statements, omissions or
alleged omissions are based solely upon information regarding the Buyer
furnished in writing to the Company by any Buyer expressly for use therein, or
to the extent that such information relates to any Buyer’s proposed method of
distribution of Common Stock and was reviewed and approved in writing by any
Buyer expressly for use in the Registration Statement, such prospectus or such
form of prospectus or in any amendment or supplement thereto or (ii) in the case
of an occurrence of an event of the type specified in Section 6(c)(ii)(C), the
use by any Buyer of an outdated or defective prospectus after the Company has
notified the Buyers in writing that the prospectus is outdated or defective. The
Company shall notify the Buyers promptly of the institution, threat or assertion
of any proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.
                    (B) Indemnification by Buyers. The Buyers, jointly and
severally, shall indemnify and hold harmless the Company, its directors,
officers, agents and employees, each person who controls the Company (within the
meaning of Section 15 of the ‘33 Act and Section 20 of the Exchange Act), and
the directors, officers, agents or employees of such controlling persons, to the
fullest extent permitted by applicable law, from and against all losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
any omission of a material fact required to be stated therein or necessary to
make the statements therein (in the case of any prospectus or form of prospectus
or supplement thereto, in the light of the circumstances under which they were
made) not misleading to the extent, but only to the extent, that such untrue
statement or omission is contained in any information so furnished in writing by
any Buyer to the Company specifically for inclusion in such Registration
Statement or such prospectus or to the extent that (i) such untrue statements or
omissions are based solely upon information regarding such Buyer furnished in
writing to the Company expressly for use therein, or to the extent that such
information relates to any Buyer or such Buyer’s proposed method of distribution
of Common Stock and was reviewed and expressly approved in writing by the Buyer
expressly for use in the Registration Statement, such prospectus or such form of
prospectus or in any amendment or supplement thereto or (ii) in the case of an
occurrence of an event of the type specified in Section 6(c)(ii)(C), the use by
any Buyer of an outdated or defective prospectus after the Company has notified
such Buyer in writing that the prospectus is outdated or defective. In no event
shall the liability of the Buyers hereunder be greater in amount than the dollar
amount of the net proceeds received by the Buyers upon the sale of the Common
Stock giving rise to such indemnification obligation.

-11-



--------------------------------------------------------------------------------



 



                    (C) Conduct of Indemnification Proceedings. If any
proceeding shall be brought or asserted against any person entitled to indemnity
hereunder (an “Indemnified Party”), such Indemnified Party shall promptly notify
the person from whom indemnity is sought (the “Indemnifying Party”) in writing,
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.
                    An Indemnified Party shall have the right to employ separate
counsel in any such proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed in
writing to pay such fees and expenses; or (ii) the Indemnifying Party shall have
failed promptly to assume the defense of such proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such proceeding; or
(iii) the named parties to any such proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such proceeding.
                    All fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within ten business days of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder; provided, that the
Indemnifying Party may require such Indemnified Party to undertake to reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification hereunder).
                    (D) Contribution. If a claim for indemnification under
subsection (A) or (B) is unavailable to an Indemnified Party (by reason of
public policy or otherwise), then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in

-12-



--------------------------------------------------------------------------------



 



connection with the actions, statements or omissions that resulted in such
losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any losses shall be deemed to include, subject
to the limitations set forth in subsection (C), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
                    The parties hereto agree that it would not be just and
equitable if contribution pursuant to this subsection (D) were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this subsection (D), the Buyers
shall not be required to contribute, in the aggregate, any amount in excess of
the amount by which the proceeds actually received by the Buyers from the sale
of the Common Stock subject to the proceeding exceeds the amount of any damages
that the Buyer has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the ‘33
Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation.
     7. TERMINATION
          In the event that the Closing shall not have occurred on or before
May 1, 2007 due to the Company’s or any Buyer’s failure to satisfy the
conditions set forth in Sections 5 above (and the nonbreaching party’s failure
to waive such unsatisfied condition(s)), the nonbreaching party shall have the
option to terminate this Agreement; provided that the Company shall have no
right to terminate this Agreement for the failure to meet the condition in
Section 5(b) hereof. In the event of a termination of this Agreement, funds held
in Escrow, together with any interest earned thereon, shall be immediately paid
to the Buyers. In the event of termination of this Agreement pursuant to this
Section 7, no party will have any liability or any further obligation to any
other party, except that nothing in this Agreement releases, or may be construed
as releasing, any party to this Agreement from any liability or damage to any
other party arising out of any party’s default or breach under this Agreement.
     8. MISCELLANEOUS
          (a) Governing Law. This Agreement shall be construed in accordance
with and governed for all purposes by the laws of the State of New York
applicable to contracts executed and to be wholly performed within such State
without giving effect to its conflicts of laws principles thereof.

-13-



--------------------------------------------------------------------------------



 



          (b) Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
          (c) Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
          (d) Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction
          (e) Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Buyers, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Buyers make any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the Buyer. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought.
          (f) Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one business day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
               If to the Company:

              Lear Corporation     21557 Telegraph Road     Southfield, Michigan
48034
 
  Facsimile:   (248) 447-1677
 
  Attention:   Daniel A. Ninivaggi
 
      Executive Vice President and General Counsel

-14-



--------------------------------------------------------------------------------



 



               with a copy to (for information purposes only):

              Winston & Strawn LLP     35 West Wacker Drive     Chicago, IL
60601
 
  Facsimile:   312-558-5700
 
  Attention:   Bruce A. Toth, Esq.

               If to the Buyers:

              c/o Icahn Associates Corp.     767 Fifth Avenue     New York, NY
10153
 
  Facsimile:   212-750-5815
 
  Attn:   Vince Intrieri, and
 
      Keith Meister

               with a copy to (for information purposes only):

              c/o Icahn Associates Corp.     767 Fifth Avenue     New York, NY
10153
 
  Facsimile:   212-688-1158
 
  Attn:   Marc Weitzen, Esq.

or to such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (i) given by the recipient of such notice,
consent, waiver or other communication, (ii) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(iii) provided by an overnight courier service shall be evidence of personal
service, receipt by facsimile or receipt from an overnight courier service in
accordance with clause (i), (ii) or (iii) above, respectively.
          (g) Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
The Company and the Buyers shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party;
provided that the Buyers may assign their rights and obligations hereunder to
any affiliate of Carl C. Icahn (although such assignment shall not relieve such
Buyer of its obligations under this Agreement).
          (h) No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

-15-



--------------------------------------------------------------------------------



 



          (i) Survival. The representations and warranties of the Buyers and the
Company contained in Sections 2 and 3 and the agreements and covenants of the
Buyers and the Company contained in sections forth in Sections 6 and 8 shall
survive the Closing. In the event this Agreement is terminated pursuant to
Section 7, the agreements and covenants of the Buyer and the Company contained
in Sections 4, 6 and 8 shall be of no further force and effect except as set
forth in Section 7.
          (j) Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
[Signature Page Follows]

-16-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Stock Purchase Agreement to be duly executed as of the
date first written above.

            LEAR CORPORATION
      By:   /s/ Daniel A. Ninivaggi         Name:   Daniel A. Ninivaggi       
Title:   EVP & General Counsel        BUYERS:

ICAHN PARTNERS LP
      By:   /s/ Keith Meister         Name:   Keith Meister        Title:  
Authorized Signatory        ICAHN PARTNERS MASTER FUND LP
      By:   /s/ Keith Meister         Name:   Keith Meister        Title:  
Authorized Signatory   

-17-



--------------------------------------------------------------------------------



 



         

            KOALA HOLDING LLC
      By:   /s/ Edward Mattner         Name:   Edward Mattner        Title:  
Authorized Signatory     

-18-